DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 05/04/2022 has been considered.
Claims 21, 30, and 36 are amended. Claims 21-23, and 25-41 remain pending in this application and an action on the merits follow.
Applicant' s response by virtue of amendment to claim 30 has overcome the Examiner' s rejection under 35 USC § 112.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASON FOR ALLOWANCE
Claims 21-23, and 25-41  are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The proposed amendment includes “obtaining user data from the social network account of the identified user, wherein the user data comprises one or more user photographs associated with and representative of the identified user;  attaching the user data to a confirmation of the order to enable store employees to verify the identified user in completion of transaction between the identified user and the retailer”. It’s a common practice to verify a customer using a photo ID during a transaction. Maus (US Pub. Appl. No. 2009/0045257 to Maus) teaches verify a customer by using an electronic photo ID. However, Maus does not teaches the E copy photo ID is obtained via the linked social network account. Examiner is in agreement with applicant’s arguments and amendments mailed on 05/04/2022.
The limitations lacking in the prior art, in combination with the other  limitations clearly claimed for patent, are novel and unobvious.    
                A search for non-patent literature (NPL) was conducted, however, no relevant NPL prior art was found.
                Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        !